Citation Nr: 0924032	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1983 to 
December 1994, and from January 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for his right knee 
disability.  In August 2008, the Board remanded the claim for 
additional development.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right 
knee disability has been manifested by subjective complaints 
of pain, instability, giving way, locking, weakness, and 
fatigability, and objective findings of extension to 0 
degrees, flexion limited to no more than 100 degrees, and no 
more than moderate instability.  There is no clinical 
evidence of ankylosis, dislocation, or degenerative changes.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
higher, for instability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In the present case, notice was provided to the Veteran in 
October 2004, prior to the initial AOJ decision on his claim.  
This letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter did not fully meet the requirements set forth 
in Vazquez-Flores.  This error, however, did not affect the 
essential fairness of the adjudication.  Specifically, the 
Veteran was advised in the pre-adjudicatory notice that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disability, and that such information 
could include different types of medical and lay evidence and 
statements from people with personal knowledge of his 
symptoms.  In addition, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence in connection with his claim, 
which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claim.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected disability 
had on his employment and daily life as he submitted 
statements indicating that his knee disability had worsened 
since the date of the last evaluation.   

Post-adjudication, the Veteran was sent a statement of the 
case in October 2005 that notified him of the Diagnostic 
Codes that contain the criteria of what is necessary to show 
entitlement to higher disability ratings for his knee 
disability.  Furthermore, the statement of the case advised 
the Veteran of which Diagnostic Codes were relevant to his 
claim and the rating criteria and the range of severity for 
each Diagnostic Code.  Thus, the Board finds that any 
deficiencies in the pre-adjudicatory notices provided to the 
Veteran are nonprejudicial as the Veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Consequently, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

As to VA's duty to assist, the Veteran did not report 
receiving any private treatment for his knee disability.  VA 
outpatient treatment records have been obtained and he has 
not identified any outstanding records pertaining to 
treatment received for the claimed condition.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the Veteran's claims.  VA also offered the Veteran the 
opportunity to testify before the Board.  The Veteran, 
however, declined the offer.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with appropriate VA examinations in 
October 2004 and in November 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the knee disability since he was last 
examined.  As such, a remand is not required solely due to 
the passage of time since the most recent VA examination was 
prepared.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Moreover, he has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2008); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated 10 percent 
disabling under DC 5024-5257.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  Diagnostic Code 5024 
pertains to tenosynovitis.  38 C.F.R. § 4.71a, DC 5024.  
Diagnostic code 5257 pertains to recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, DC  
5257.  Diagnostic codes 5260 (limitation of flexion of the 
leg), and 5261 (limitation of extension of the leg) are also 
applicable in this instance.  In addition, because the 
Veteran has complained of locking of his right knee, DC 5258, 
which pertains to dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, is applicable.  Finally, because the record reflects 
that the Veteran has a history of a fracture of the tibial 
plateau, DC 5262, which pertains to impairment of the tibia 
and fibula, is also applicable.

In considering the applicability of other diagnostic codes, 
the Board finds that 5003 and 5010 (degenerative and 
traumatic arthritis), 5256 (ankylosis of the knee), and 5263 
(genu recurvatum) are not applicable in this case, as the 
medical evidence does not show that the Veteran has any of 
those conditions.  Specifically, the treatment records and 
the October 2004 and November 2008 reports of VA examination 
do not demonstrate any objective finding genu recurvatum, 
ankylosis or arthritis of the right knee.  

Tenosynovitis is rated based upon limitation of motion of the 
affected joint.  Diagnostic Code 5260 contemplates limitation 
of leg flexion.  Under Diagnostic Code 5260, a zero percent 
rating is warranted for flexion limited to 60 degrees; a 10 
percent rating is warranted for flexion limited to 45 
degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a maximum 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation 
of extension of the leg), a zero percent rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records, dated from August 2004 to November 2008, 
show that the Veteran had a history of right knee pain 
related to a meniscal tear, but do not reflect that he sought 
clinical treatment specifically for his right knee.  These 
records show that the active range of motion of his lower 
extremities was felt to be "adequate."  The precise ranges 
of motion of the knees, however, were not recorded throughout 
this period.  These records also show that the Veteran wore a 
stabilizing brace on his right knee, and that his right knee 
was exacerbated by prolonged walking or standing.

On VA examination in October 2004, the Veteran complained of 
constant moderate right knee pain that worsened in the last 
year.  He stated that his right knee was frequently swollen, 
and that he routinely experienced locking, instability, and 
giving way of his right knee, for which he routinely wore a 
knee brace.  He described difficulty with squatting and 
kneeling; with either of these activities, his knee pain 
became severe.  He stated that he had been using Vioxx for 
his right knee pain, but since that had been taken off the 
market, he had been self-treating with Motrin, with fair 
relief of pain.  He stated that when his right knee flared 
up, he had difficulty with ambulation.  He denied a history 
of dislocation, and reported that he had not recently 
experienced subluxation of the right knee.  He stated that 
his right knee disability did not prohibit him from being 
independent in activities of daily living.  He was currently 
employed as a police officer at a VA hospital.  His duties 
had formerly involved riding a bicycle and prolonged 
standing, but his duties had been modified as a result of his 
knee disability so as to exclude the bicycle riding and 
prolonged standing.

Physical examination revealed extension to 0 degrees, and 
knee flexion to 120 degrees, with pain at the ends of motion.  
There was tenderness to palpation of the medial joint line 
and mild effusion.  There was no evidence of additional 
functional limitation as a result of fatigue, weakness, lack 
of endurance or incoordination of the right knee with 
repetitive movement.  He was observed to ambulate with a mild 
right lower extremity limp.

On VA examination in November 2008, the Veteran complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability and giving way, locking, fatigability, and lack 
of endurance in relation to his right knee.  He described his 
current treatment as taking 200 mg of Etodolac, with mild 
relief of pain.  He stated that he experienced right knee 
flare ups, during which time his right knee pain rated 9 on a 
scale of 10, on a weekly basis.  Each flare up lasted for 
several hours, and was aggravated by kneeling, climbing 
stairs, or by walking for more than 40 minutes.  He denied 
experiencing episodes of dislocation or subluxation.  He 
stated that his right knee disability did not prohibit him 
from being independent in self-care or activities of daily 
living.  He was currently employed as a police officer at a 
VA hospital.  

The Veteran was observed to limp on his right leg, with 
abnormal weight-bearing on his left leg.  Physical 
examination revealed no evidence of swelling or effusion of 
the right knee, although he was tender to palpation at the 
right medial joint line.  Range of motion testing revealed 
extension to 0 degrees and flexion to 100 degrees, with 
crepitance and severe pain on the ends of motion.  There was 
no evidence of additional functional limitation as a result 
of fatigue, weakness, lack of endurance or incoordination of 
the right knee with repetitive movement.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the right knee, or extension to zero degrees.  Extension to 
zero degrees warrants a noncompensable evaluation and a 
higher evaluation for the right knee is therefore not 
warranted under Diagnostic Code 5261.  Similarly, the 
evidence does not support a higher rating under Diagnostic 
Code 5260.  Flexion limited at most to 100 degrees does not 
warrant a higher rating under Diagnostic Code 5260.  Even an 
additional 10 percent loss of functionality does not meet the 
criteria for a higher rating.  38 C.F.R. §§ 4.40, 4.45; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
a compensable rating for either knee under either Diagnostic 
Code 5260 or 5261. Given that he did not meet the criteria 
for a compensable rating under either of these Diagnostic 
Codes, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Treatment records dated from August 2004 to November 2008 and 
statements submitted by the Veteran show that he experienced 
instability and giving way of the right knee, for which he 
regularly wore a knee brace.  On VA examination in October 
2004, testing for ligamentous laxity revealed positive 
McMurray's test, 1+ varus instability upon stress test, 
negative Lachman's test, negative valgus stress test, and 
tenderness to palpation at the inferior patellar tendon.  He 
was assessed with mild instability of the right knee.

On VA examination in November 2008, the Veteran had no 
instability of the medial or lateral collateral ligaments, 
and no instability of the anterior and posterior cruciate 
ligaments.  He did, however, have significant instability of 
the lateral meniscus, consistent with a moderate to severe 
tear of the lateral meniscus.

While clinical records do not describe the severity of the 
Veteran's right knee instability, and the October 2004 report 
of examination indicates that the Veteran was felt to have 
mild instability of the right knee, the Board concludes, 
resolving all doubt in favor of the Veteran, that based upon 
the Veteran's testimony throughout the pendency of the appeal 
regarding frequency of feelings of instability and giving way 
of the right knee, and because the Veteran has consistently 
reported experiencing the same level of instability without 
evidence of worsening prior to the November 2008 examination 
when he was found to have a moderate to severe tear of the 
lateral meniscus with associated instability, the Veteran has 
been entitled to a 20 percent rating for his right knee, 
based upon the presence of moderate instability, throughout 
the pendency of the appeal.  In addressing whether he is 
entitled to ratings higher than 20 percent, the Board finds 
that he is not, as there is no clinical or lay evidence 
demonstrating that the instability at any time during the 
pendency of the appeal has been severe.  The Veteran has not 
reported a history of falling as a result of his knee 
instability, and he has consistently reported that while he 
wears his knee brace frequently, he does not always wear it.  

Having determined that the Veteran has been entitled to a 20 
percent rating based upon moderate instability throughout the 
pendency of the appeal, the remaining question before the 
Board is whether he is entitled to a rating higher than 20 
percent under either of the two remaining applicable 
diagnostic codes, DCs 5258 and 5262.

Diagnostic Code 5258 provides for a single maximum rating of 
20 percent where there is dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  While the Veteran has complained of frequent 
locking of his right knee, and on examination in October 2004 
there was evidence of mild effusion, he is not entitled to a 
separate 20 percent rating under this diagnostic code because 
he is already compensated for the locking and instability of 
the knee by the 20 percent disability rating under DC 5257.  
To also grant a separate 20 percent rating under 5258 in this 
case would thus amount to impermissible pyramiding.  
38 C.F.R. § 4.14 (2008).  In addition, as DC 5258 does not 
provide for a rating higher than 20 percent, DC 5258 also 
cannot serve as a basis for a rating higher than 20 for the 
right knee.

Finally, the Board finds that the Veteran is not entitled to 
a rating in excess of 20 percent under the diagnostic 
criteria pertaining to impairment of the tibia and fibula. 
Diagnostic Code 5262 provides for a 20 percent rating where 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability, and finally, a 40 percent evaluation is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.  Although the evidence reflects that the 
Veteran has a history of a fracture of the right tibial 
plateau, there is neither evidence of malunion of the tibia 
and fibula, nor evidence commensurate with marked knee 
impairment.  Accordingly, an increased rating of 30 percent 
is not warranted under this diagnostic code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
right knee disability, but findings supporting a rating in 
excess of 20 percent for moderate instability have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks, the record reflects that 
the Veteran continues to work full time at his job, despite 
his knee pain.  Therefore, the Board finds that referral for 
consideration of the assignment of extraschedular ratings is 
not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that an increased 20 percent 
rating for instability of the right knee, but no higher, has 
been warranted throughout the pendency of the appeal.  The 
benefit of the doubt has been given to the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an increased rating of 20 percent for 
moderate instability of the right knee is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


